Citation Nr: 9930712	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-40 290A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan

THE ISSUES

1.  Entitlement to a higher rating for service-connected 
restrictive lung disease, currently evaluated 60 percent 
disabling.

2.  Entitlement to a higher rating for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher rating for service-connected 
bursitis of the right shoulder, currently evaluated 10 
percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to August 
1994.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1995 decision by the RO in Columbia, South Carolina, 
which, in part, granted service connection for restrictive 
lung disease, rated 10 percent, and for lumbosacral strain 
and bursitis of the right shoulder, both rated 
noncompensable.  The veteran appealed for higher ratings.  
During the course of this appeal, the rating for restrictive 
lung disease was increased to 30 percent and then to 60 
percent.   Also, the ratings for lumbosacral strain and 
bursitis of the right shoulder were increased to 10 percent 
each.  The veteran continues to appeal for higher ratings for 
all three conditions.  Following a November 1998 remand, the 
veteran moved to Michigan, and the claims file was 
transferred to the Detroit RO.  


FINDINGS OF FACT

1.  The veteran's restrictive lung disease is manifested by 
some dyspnea on exertion; the last pulmonary function test 
showed FEV-1 of 45 percent predicted, and FEV-1/FVC of 82 
percent predicted.

2.  The veteran's lumbosacral strain involves subjective 
complaints of intermittent pain, without objective evidence 
of limitation of motion.

3.  The veteran's bursitis of the right shoulder involves 
subjective complaints of intermittent pain, without objective 
evidence of limitation of motion.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
restrictive lung disease have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996); 38 C.F.R. § 4.97, Diagnostic Codes 6603, 6840-6845 
(1999).

2.  The criteria for a rating in excess of 10 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5292, 5295 (1999).

3.  The criteria for a rating in excess of 10 percent for 
right shoulder bursitis have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, Codes 5019, 5201 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1977 to August 
1994.  His service medical records show he was seen several 
times for episodes of low back strain and right shoulder 
complaints.  Concerning the lungs, he developed pneumonia in 
August 1991 and it resolved with oral antibiotics in 
approximately 3 weeks.  He later developed respiratory 
symptoms, and in December 1992 restrictive lung disease was 
diagnosed.  A report in August 1993 notes a diagnosis of 
restrictive lung disease, presumed to be usual interstitial 
pneumonitis.  The report also notes that a review of 
transbronchial biopsies showed some changes compatible with a 
diagnosis of usual interstitial pneumonitis, but noted that 
there were not enough changes to make that diagnosis.  The 
veteran retired from service in August 1994.

On a June 1995 VA examination, it was noted the veteran was 
right-handed.  He reported he had had intermittent episodes 
of shortness of breath since pneumonia was diagnosed in 1991.  
He said he had 2 episodes of severe low back pain in the last 
year.  He complained of intermittent right shoulder pain 
which was worse with cold weather, and he said arm motion was 
decreased during such episodes.  On examination, the 
veteran's back had no significant scoliosis.  There was 
normal lordotic curvature and no tenderness.  No abnormal 
right shoulder findings were reported.  The lungs were clear 
to auscultation, with some decrease in breath sounds at the 
left base.  It was reported that that a pulmonary function 
test had shown findings consistent with restrictive lung 
disease.  The pulmonary function test showed an FVC of 44 
percent predicted, an FEV-1 of 42 percent predicted, and an 
FEV-1/FVC of 82 percent predicted.  The final clinical 
assessments included restrictive lung disease, muscle-related 
low back pain, and intermittent right shoulder bursitis.  

On a March 1996 VA examination, the veteran reported he was 
unable to mow his lawn or walk 1 block without significant 
shortness of breath and dyspnea on exertion.  He said it was 
difficult to work at his job as a store manager because 
tiredness and dyspnea on exertion.  He said he had and a 
slight increase in his respiratory symptoms since 1993.  It 
was reported that that pulmonary function tests were 
unchanged since one year earlier and revealed moderate to 
severe restrictive lung deficit, which continued to be 
active.  He reported that he had intermittent bursitis of the 
right shoulder.  The spine and upper extremities were 
unremarkable.  The assessments included restrictive lung 
disease, and quiescent right shoulder bursitis.

Outpatient medical records show the veteran was treated in 
1996, as a military retiree, at the Charleston, South 
Carolina, Naval Hospital for a number of medical conditions, 
including for conditions not involved in the present appeal.  
The records show the veteran had no complaints, and there 
were no abnormal findings, relative to his right shoulder or 
low back.  (One of the records refers to treatment of the 
veteran's wife for her low back problems.)  Several of the 
records note the veteran had a history of restrictive lung 
disease.  In July 1996 it was noted that the veteran had a 
history of restrictive lung disease and had had a 
transbronchial biopsy of the right lower lobe and had a 
history of pneumonia of the right lower lobe.  He had 
complaints of dyspnea with minimal exertion.  The doctor 
noted that old X-rays only showed an abnormality of the left 
lower lobe, and it was doubted that usual interstitial 
pneumonitis could be diagnosed by a transbronchial biopsy.  A 
July 1996 pulmonary function test showed an FVC of 47 percent 
predicted, an FEV-1 of 45 percent predicted, and an FEV-1/FVC 
of 82 percent predicted.  It was summarized that the test 
showed mild air flow limitation at mid lung volumes, mild 
restriction, and moderately reduced diffusion.

The veteran testified at an RO hearing in September 1996.  He 
related he had episodes of severe low back pain that would 
immobilize him, and that this had last occurred the previous 
year.  He said he would have stiffness and diminished range 
of motion of the right shoulder when the weather would change 
from hot to cold, but admitted that it did not bother him to 
work in an air-conditioned setting.  He reported he was 
right-handed.  He said he was not able to exert himself for 
more than 15 minutes to a half an hour depending on the 
nature of the activity, and testified as to other limitations 
caused by his shortness of breath and tiredness.

In November 1998 the Board remanded the case in order to 
obtain any recent treatment records and to provide current VA 
examinations for the disabilities in issue.  In December 1998 
the RO sent the veteran a letter requesting information on 
any recent treatment; he did not respond.  The RO ordered VA 
examinations, but a June 1999 document shows the veteran 
failed to report for such.

II.  Analysis

The veteran's claims for higher ratings for restrictive lung 
disease, lumbosacral strain, and bursitis of the right 
shoulder are well grounded in that they are not inherently 
implausible.  38 U.S.C.A. § 5107(a).  All relevant facts have 
been properly developed to the extent possible and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  In this regard, the Board remanded the case 
in 1998 to develop additional evidence, but the veteran 
failed to report for scheduled examinations and failed to 
submit information on any recent medical treatment.  The duty 
to assist is not a one-way street, and the veteran has not 
fulfilled his duty to cooperate in this matter.  38 C.F.R. §§ 
3.326, 3.327, 3.655; Olson v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
has reviewed the claims based on the evidence of record.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Restrictive lung disease 

The criteria for rating respiratory conditions were revised 
in October 1996 during the course of the current appeal, and 
the veteran is entitled to have his disability rated under 
either the old or new criteria, whichever are more favorable 
to him.  Karnas v. Derwinski, 1Vet. App. 308 (1991).  

The RO rated the respiratory condition by analogy to 
emphysema. 

Under the old version of Code 6603 for emphysema, a 60 
percent evaluation is warranted for severe pulmonary 
emphysema manifested by exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, ventilatory impairment of severe degree 
confirmed by pulmonary function tests, and a marked 
impairment of health.  A 100 percent evaluation requires 
pronounced pulmonary emphysema, which is intractable and 
totally incapacitating; dyspnea at rest, or marked dyspnea 
and cyanosis on mild exertion; and the severity of the 
emphysema must be confirmed by chest X-rays and pulmonary 
function tests.  38 C.F.R. § 4.97, Code 6603 (1996).  

Under the new version of 38 C.F.R. § 4.97 (1999), the 
criteria for rating emphysema (Code 6603) and restrictive 
lung disease (Codes 6840-6845) are the same.  The current 
version of the regulation provides that these lung conditions 
are rated 60 percent when pulmonary function testing shows 
forced expiratory volume in one second (FEV-1) is 40 to 55 
percent predicted; or the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) is 40 to 
55 percent of predicted; or the diffusion capacity of the 
lung for carbon monoxide by single breath method (DLCO(SB)) 
is 40 to 55 percent of predicted; or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned when FEV-1 is less 
than 40 percent of predicted; or FEV-1/FVC is less than 40 
percent of predicted; or DLCO(SB) is less than 40 percent of 
predicted; or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  

The June 1995 VA pulmonary function test revealed an FEV-1 of 
42 percent predicted, and an FEV-1/FVC value of 82 percent 
predicted.  The July 1996 pulmonary function test revealed an 
FEV-1 of 45 percent predicted, and an FEV-1/FVC value of 82 
percent predicted.  The records do not suggest a basis for a 
higher evaluation under the old rating criteria.  After the 
Board's remand, the veteran failed to report for a current VA 
examination and failed to provide information on recent 
treatment.  While all of the findings relevant to the new 
rating criteria are not set forth in the records which are 
available, such records do not support a rating higher than 
the current 60 percent rating because pulmonary function 
testing does not show that either FEV-1, FEV-1/FVC, or DLCO 
(SB) are below 40 percent predicted, nor are any of the other 
alternative criteria for a higher rating shown.
The preponderance of the evidence is against the veteran's 
claim for a higher rating for his lung condition.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Lumbosacral strain

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion is rated 
20 percent.  38 C.F.R. § 4.71a, Code 5292.

Lumbosacral strain with slight subjective symptoms only is 
rated 0 percent.  When it is productive of characteristic 
pain on motion, it is rated 10 percent.  The condition is to 
be rated 20 percent when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
when in a standing position.  38 C.F.R. § 4.71a, Code 5295.

The veteran testified at the RO hearing that he had an 
incapacitating episode of low back pain the previous year, 
but post-service treatment records show no treatment or 
complaints of low back pain (one record from 1996 refers to 
treatment of the veteran's wife, not the veteran), and the VA 
examinations in 1995 and 1996 show no limitation of motion or 
other functional impairment of the spine.  Following the 
Board's remand, the veteran failed to report for a VA 
examination and failed to provide information on any recent 
treatment for this condition.  There is no medical evidence 
of muscle spasm on extreme forward bending, or loss of 
lateral spine motion in a standing position.  There is no 
objective evidence of any limitation of motion of the low 
back, including limitation due to pain on use.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  Based 
on the evidence which is available, it appears that the 
veteran's lumbosacral strain does not even meet the criteria 
for the 10 percent rating which the RO has assigned.  In any 
event, the criteria for a rating higher than 10 percent are 
not met.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for lumbosacral strain.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert supra.

C.  Bursitis of the right shoulder 

Bursitis is rated, as degenerative arthritis, on the basis of 
limitation of motion of the affected parts.  38 C.F.R. 4.71a, 
Code 5019.  

Under 38 C.F.R. § 4.71a, Code 5201, a 20 percent evaluation 
may be assigned for limitation of motion of an arm to the 
shoulder level.  In every instance where the schedule does 
not provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The evidence indicates that the veteran is right-handed.  The 
VA examinations note a history of bursitis, but no related 
limitation of motion or other impairment is objectively 
shown, and the condition has been described as quiescent.  
The post-service treatment records do not show this 
condition.  After the Board's remand, the veteran failed to 
report for a VA examination and failed to provide information 
on recent treatment.  Available evidence notes subjective 
complaints, but there is no objective evidence of limitation 
of motion of the right shoulder, including limitation due to 
pain on use.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The 
available evidence does not support even the 10 percent 
rating assigned for this condition by the RO, and there is no 
basis for a higher rating.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for right shoulder bursitis.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for restrictive lung disease is denied.

A higher rating for lumbosacral strain is denied.

A higher rating for bursitis of the right shoulder is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

